—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (De Phillips, J.), dated July 21, 1998, which, after a hearing, inter *241alia, transferred custody of the parties’ infant daughter to the father.
Ordered that the order is affirmed, without costs or disbursements.
In determining whether to modify a custody award, the paramount issue before the court is whether the totality of the circumstances warrants a modification in the best interests of the child (see, Matter of Prete v Prete, 193 AD2d 804; Matter of Sullivan v Sullivan, 190 AD2d 852; Kuncman v Kuncman, 188 AD2d 517; Klat v Klat, 176 AD2d 922). Here, the Family Court determined that it was in the child’s best interests to transfer custody to the father based on the testimony of both parents and other family members, the forensic evaluator’s recommendation, and an in camera interview with the child. As there is a sound and substantial basis for the determination, it should not be disturbed (see, Matter of Louise E. S. v W. Stephen S., 64 NY2d 946; Matter of Laura A. K v Timothy M., 204 AD2d 325; Matter of Coyne v Coyne, 150 AD2d 573). The mother’s remaining contentions are without merit. Krausman, J. P., Florio, Luciano and Schmidt, JJ., concur.